Citation Nr: 1401139	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active service or is related to an incident of service. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral tinnitus that began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. The Veteran's bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's level of bilateral hearing loss meets the threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  He has been diagnosed with tinnitus.  He has competently and credibly stated that he was exposed to cannon and gunfire during his participation in ceremonies as a military policeman.  The December 2008 and October 2009 positive nexus opinions from a VA otolaryngologist are as probative as the negative opinion of the July 2009 VA examiner.  The elements of a service connection claim are satisfied; the appeal is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


